UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(G) OF THE SECURITIES EXCHANGE ACT OF 1 FILE REPORTS UNDER SECTIONS 13 AND 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. GSI HOLDINGS CORP. (Exact name of registrant as specified in its charter) Commission File Number: 333-127529-01 1004 E. Illinois Street, Assumption, Illinois62510, (217) 226- 4421 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Guarantees of 12% Senior Notes due 2013 issued by The GSI Group, Inc. (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1)(i) o Rule12h-3(b)(1)(i) þ Rule12g-4(a)(1)(ii) o Rule12h-3(b)(1)(ii) o Rule12g-4(a)(2)(i) o Rule12h-3(b)(2)(i) o Rule12g-4(a)(2)(ii) o Rule12h-3(b)(2)(ii) o Rule15d-6 o Approximate number of holders of record as of the certification or notice date:0 Pursuant to the requirements of the Securities Exchange Act of 1934, GSI Holdings Corp. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: August 6, 2007 GSI HOLDINGS CORP. By: /s/ John W. Henderson John W. Henderson Chief Financial Officer
